Citation Nr: 0612922	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  00-24 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance 
benefits under 38 U.S.C.A. Chapter 35.

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty for more than twenty years 
and retired in September 1971.  He died on May [redacted], 1995. The 
appellant is his widow.

These matters come to the Board of Veterans' Appeals (Board) 
from a July 1997 RO rating decision that denied service 
connection for the cause of the veteran's death, and denied 
dependents' educational assistance benefits under 38 U.S.C.A. 
Chapter 35.  The appellant filed a notice of disagreement in 
October 1997, and the RO issued a statement of the case in 
December 1997.  The appellant filed a substantive appeal in 
January 1998. In July 1999, the Board denied service 
connection for the cause of the veteran's death on the basis 
that the claim was not well grounded.

In November 1999, the appellant requested reconsideration of 
the Board's July 1999 decision and submitted new evidence in 
support of the request.

In January 2000, the RO reopened the appellant's claims, but 
then denied service connection for the cause of the veteran's 
death on the basis that the claim was not well grounded.

In July 2001, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. During the hearing, the appellant 
waived initial consideration by the RO of additional evidence 
submitted directly to the Board, permitting the Board to 
consider such evidence in the first instance.

In October 2001, following enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) in November 2000, the Board 
found that de novo review of the question of service 
connection for the cause of the veteran's death was 
appropriate, and remanded these matters to the RO for 
additional development.  In March 2003, the RO issued a 
supplemental SOC (SSOC), reflecting the continued denial of 
the claims for service connection for the cause of the 
veteran's death, and for dependents' educational assistance 
benefits under 38 U.S.C.A. Chapter 35.  In a July 2003 
decision, the Board denied service connection each of the 
claims on appeal.

The appellant appealed the July 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (Court). 
In an October 2004 joint motion to the Court, counsel for 
both parties requested that the July 2003 Board decision be 
vacated and remanded for the Board to address whether the 
duties to notify under the VCAA have been satisfied, and for 
the Board to consider "all ... applicable provisions of law" 
in this case.  In an October 2004 order, the Court granted 
the parties' motion, returning the matters on appeal for 
service connection for the cause of the veteran's death, and 
for eligibility for Chapter 35 benefits to the Board for 
further proceedings consistent with the joint motion.

In response to the Board's November 2004 correspondence, in 
February 2005, the appellant's attorney submitted additional 
evidence directly to the Board, waiving initial consideration 
of the evidence by the RO; the appellant's waiver and 
additional evidence are of record.  The Board accepts this 
evidence for inclusion in the record.  See 38 C.F.R. § 
20.1304 (2005).

In February 2005, the Board, in compliance with the Court 
Order, remanded these matters to the RO to afford the 
appellant due process.  In July 2005, the RO issued a 
supplemental SOC (SSOC), reflecting the continued denial of 
the claims on appeal.

In December 2005, the appellant's attorney notified the RO of 
the appellant's change in residence to Raleigh, North 
Carolina, and requested that the claims file be transferred 
to the RO in North Carolina.   In March 2006, the RO notified 
the appellant and the appellant's attorney that the claims 
file would not be transferred to the Winston-Salem RO at this 
time as the claims file first had to be sent to the Board for 
further action.  

These matters are now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for the cause of 
the veteran's death, and for dependents' educational 
assistance benefits under 38 U.S.C.A. Chapter 35, has been 
accomplished.
 
2.  The veteran died in May 1995. The death certificate lists 
the cause of death as cancer of the pharynx; tobacco was 
noted to be another significant condition contributing to 
death, but not resulting in the underlying cause of death.

3.  At the time of the veteran's death, service connection 
was not in effect for any disabilities, and there was no 
claim for service connection pending before VA.

4.  While the veteran had active service in the Republic of 
Vietnam during the Vietnam era, and is presumed exposed to 
herbicide agents, including Agent Orange, during service, 
cancer of the pharynx is not among the disabilities 
recognized by VA as etiologically related to herbicide (Agent 
Orange) exposure in Vietnam.

6.  The weight of the competent evidence supports a finding 
that the veteran's cancer of the pharynx, causing his death, 
is more likely than not the result of Agent Orange exposure 
during the veteran's period of active service.


CONCLUSION OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are met. 38 U.S.C.A. §§ 1110, 1112, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.312 (2005).

2.  Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code, is established. 38 
U.S.C.A. §§ 1310, 3501 (West 2002); 38 C.F.R. § 3.312 (2005) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

In light of the Board's favorable disposition of the claim 
for service connection for the cause of the veteran's death 
and the claim for Chapter 35 benefits, the Board determines 
that all notification and development action needed to render 
a fair decision on the issues on appeal has been 
accomplished.  

II. Analysis

A . Cause of Death

The appellant contends that the veteran's fatal cancer of the 
pharynx was caused by his exposure to AO during his military 
service in Vietnam; therefore, service connection for the 
cause of the veteran's death is warranted.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or from aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection requires findings of the existence of 
current disability and of a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Pertinent legal authority provides that, if a veteran was 
exposed to a herbicide agent (to include Agent Orange) during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acne form diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  More recently, that 
regulation was amended to add Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes) and 
chronic lymphocytic leukemia (CLL) to the list of diseases 
that are presumed to be associated with Agent Orange 
exposure.  See 66 Fed. Reg. 21366 (May 8, 2001); 68 Fed. Reg. 
59540 (October 16, 2003).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 
3.307(a)(6)(iii)).  Thus, a presumption of service connection 
arises for a Vietnam era veteran (presumed exposed to 
herbicides, including Agent Orange) who later develops one of 
the conditions listed above.

Service connection for disability claimed as due to exposure 
to Agent Orange also may be established by showing that a 
disorder resulting in disability or death is, in fact, 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303.  Thus, the presumption is not 
the sole method for showing causation, and thereby 
establishing service connection.

Initially, the Board notes that the death certificate 
indicates that the immediate cause of the veteran's death in 
May 1995 was cancer of the pharynx.  No contributing 
conditions were noted and no autopsy was conducted. Treatment 
records include a diagnosis of squamous cell carcinoma of the 
hypopharynx with multiple lung nodules, metastatic disease to 
the lungs. At the time of the veteran's death, service 
connection was not in effect for any conditions and there was 
no claim for service connection pending before VA.

According to the veteran's service personnel records, he had 
active service in the Republic of Vietnam during the Vietnam 
era.  Service medical records reveal no findings or 
complaints with regard to cancer of the pharynx.  The report 
of an April 1971 retirement examination noted an abnormal 
clinical evaluation of the mouth and throat; however, the 
abnormality noted was limited to enucleated tonsils. There 
were no pertinent defects or diagnoses noted.

This matter turns on the question of whether there is a 
medical relationship between the veteran's cancer of the 
pharynx, which caused his death, and his exposure to Agent 
Orange in Vietnam.  Three medical opinions address this 
point.  However, cancer of the pharynx is not among the 
diseases presumed to be associated with Agent Orange 
exposure.  Thus, notwithstanding the fact that he served in 
Vietnam during the Vietnam era and is presumed to have had 
Agent Orange exposure, service connection for the cause of 
the veteran's death, on a presumptive basis as due to Agent 
Orange exposure, is not warranted.  As the record also 
reveals no evidence of complaints or diagnosis of, or 
treatment for, cancer of the pharynx during service or within 
the first post-service year, no other presumption applies.

Private treatment records associated with the claims file 
include a November 1994 discharge summary noting a diagnosis 
of squamous cell carcinoma of the hypopharynx. A May 1995 
Completion of Radiotherapy report noted a diagnosis of 
recurrent squamous cell carcinoma of the subglottic larynx 
regions.

In a November 1999 statement, Leonard N. Glade, M.D., noted 
that the veteran had died of cancer of the pharynx.  Dr. 
Glade referred to the July 1997 rating decision and the 
conclusion that "there is no connection for Agent Orange to 
cause cancer of the pharynx." Dr. Glade pointed out that the 
pharynx and larynx have similar and continuous epithelia and 
"[t]o assume that a causative agent for cancer on one area 
would not be causative in a similar and structurally related 
area is not logical. Given the evidence, Agent Orange is 
likely to have contributed to the development of cancer in 
[the veteran]."

In a January 2003 VA opinion by Dr. William Merrill, a VA 
physician, he noted that Dr. Glade's suggestion that the 
epithelium of the hypopharynx and epithelium of the larynx 
are similar is biologically true, however, the relationship 
between Agent Orange and cancers of the respiratory tract is 
a legal definition and not a medical one.  As to whether it 
is at least as likely as not that herbicide exposure 
contributed substantially or materially to cause the 
veteran's death, the VA physician noted that he reviewed 
medical literature collected from assessment of diseases 
acquired by Vietnam era veterans and compared their illnesses 
to those persons who did not serve in the Vietnam theater and 
the legal definition of diseases related to Agent Orange 
exposure.  The physician indicated that a review of that 
information revealed no evidence of a medical association 
between exposure to herbicides and respiratory tract 
carcinomas and that the relationship between Agent Orange and 
cancer is "strictly a legal definition."  The physician 
further noted that the applicable regulations specifically 
did not include cancers of the hypopharynx.  The VA physician 
summarized his opinion as finding that there was no credible 
evidence in the veteran's record that would implicate his 
time in the military in the causation of his death from 
squamous cell carcinoma of the hypopharynx.

However, in a contrary opinion, Craig N. Bush, M.D., opined 
that the veteran's cancer of the pharynx was likely caused by 
his Agent Orange exposure and that his opinion was consistent 
with the opinion of Dr. Glade.  The Board notes that this 
opinion is supported by clinical findings, by the lack of 
other contributory conditions underlying the veteran's 
cancer, by Dr. Bash's medical expertise and scholarship in 
neuron-radiology (as provided in his eight page Curriculum 
Vitae), and his experience treating other patient's with 
disorders of the pharynx area.  In essence, the Board finds 
that this opinion, along with Dr. Glade's November 1999 
opinion, is the more probative on the question of medical 
nexus. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It 
is the responsibility of the BVA to assess the credibility 
and weight to be given the evidence") (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)). See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board finds that Dr. Bash provided a very thorough 
rationale in support of his opinion that based on the medical 
record it was likely that the veteran's cancer originated 
somewhere in the oral/hypophayngeal/laryngeal(airway) regions 
and therefore the veteran's cancer was likely cause by his 
exposure to Agent Orange due to its Radiologically determined 
anatomic relationship to the larynx(airway) and pharynx.  Dr. 
Bash discussed the Institute of Medicines (IOM's) literature, 
noting that the January 2003 VA examiner had not closely 
reviewed the IOM's extensive research on Veterans and Agent 
Orange.  In Dr. Bash's opinion letter, he referenced several 
studies on Veterans and Agent Orange where the meta-analysis 
in 13 studies provided values that satisfied the 'as likely 
as not' requirement for causation, including a relatively 
large study of cases involving pharynx cancer.  

In addition, Dr. Bash pointed out that in this case, the 
exact location of the origin of the veteran's tumor was not 
well known such that it was more likely that the veteran's 
cancer was related to his exposure to Agent Orange. The Board 
points out that the additional evidence of record that 
supports Dr. Bash's opinion is a November 1994 discharge 
summary that diagnosed squamous cell carcinoma of the 
hypopharynx, a May 1995 radiotherapy discharge report 
reflects a diagnosis of recurrent squamous cell carcinoma of 
the subglottic larynx regions with radiotherapy treatment 
focused on the site of the larynx and subglottic regions and 
the veteran's death certificate showing that the veteran died 
from cancer of the pharynx. Collectively, the veteran's 
various diagnoses of cancer of the pharynx, hypopharynx and 
subglottic larynx regions, medical records and medical 
opinions  support both Dr. Glade's and Dr. Bash's opinion 
that the veteran's cancer originated somewhere in the region 
of the larynx and pharynx and was thus, likely caused by the 
veteran's exposure to Agent Orange in service.  The Board 
notes that the VA physician opined that since the 
relationship between Agent Orange and cancer was strictly a 
legal definition, and not a medical one, that there was 
essentially no relationship between the veteran's service and 
death from cancer of the hypopharynx.  The Board finds that 
the VA physician's opinion simply provides support against a 
legal presumption of service connection.  

Rather, here, the Board finds that an allowance is legally 
warranted based upon medical evidence showing that a disorder 
resulting in disability or death is, in fact, causally linked 
to Agent Orange exposure.  See Brock, 10 Vet. App. at 162-64; 
Combee, 34 F.3d at 1044.  In essence, the evidence reflects 
that the veteran died of cancer of the pharynx, that he is 
presumed to have had in-service Agent Orange exposure, and 
that the weight of the competent evidence supports a finding 
of a medical relationship between in-service Agent Orange 
exposure and the cancer of the pharynx that caused the 
veteran's death.

In view of the foregoing, the Board concludes that the 
criteria for service connection for the cause of the 
veteran's death are met.

B.  Chapter 35 Benefits

Dependents' educational assistance benefits under Chapter 35, 
Title 38, United States Code, may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

As noted above, service connection has been established for 
the cause of the veteran's death.  Under these circumstances, 
the appellant meets the basic eligibility requirements for 
entitlement to Chapter 35 Dependents' Educational Assistance; 
hence, her claim for such benefits should be granted. 


ORDER

Service connection for the cause of the veteran's death is 
granted.

Dependent's educational assistance under Chapter 35, Title 
38, United States Code, is granted. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


